Citation Nr: 0523934	
Decision Date: 08/31/05    Archive Date: 09/09/05	

DOCKET NO.  04-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a perforated right tympanic membrane with right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1952 to 
August 1956.  He served as a hospitalman/corpsman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied entitlement to 
a compensable evaluation for the residuals of a perforated 
right ear tympanic membrane with right ear hearing loss.  The 
veteran testified before the undersigned at a hearing at the 
RO in March 2004.  Unfortunately, the transcript of this 
hearing was lost and electronically unrecoverable.  In July 
2005, the veteran was offered the opportunity of electing 
another hearing before a member of the Board, either at the 
regional office or by video conference, but the veteran did 
not respond within 30 days from the date of the letter and, 
as stated in this letter, the Board therefore assumes that 
the veteran does not want another hearing.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Both a private audiometric examination of August 2001 and 
a VA audiometric examination of June 2002 reveal that the 
veteran has Level I hearing for the right ear.  

3.  There is some left ear hearing loss which is not service 
connected, but there is not total left ear deafness.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the residuals of a perforated right tympanic membrane with 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The claims folder reveals that the veteran was initially 
provided formal notice of VCAA in June 2002, prior to the 
initial adverse rating decision issued in September 2002.  
This notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and that he should submit any evidence in his 
possession.  The veteran was more recently again provided 
formal VCAA notice in December 2004.  Records of the 
veteran's treatment with VA for all purposes have been 
collected for review, and he has been provided a VA 
examination which is adequate fro rating purposes.  The 
veteran does not argue, nor does the evidence on file 
suggest, that there remains any additional relevant evidence 
which is uncollected for review.  The Board finds that the 
duties to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Evaluations of defective hearing range from noncompensable to 
100 percent based upon organic impairment of hearing acuity 
as measured by controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric testing for the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
revised Schedule establishes 11 auditory acuity levels 
designated from Level I, for essential normal acuity, through 
Level XI, for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110.  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities as specified 
as if both disabilities were service connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  This includes total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(3).  

If impaired hearing is service connected in only one ear, to 
determine the percentage evaluation, the nonservice-connected 
ear will be assigned a Roman numeral designation for hearing 
impairment of I, subject to the provisions of § 3.383.  
38 U.S.C.A. § 4.85(f).  

Analysis:  The veteran was shown to have sustained a ruptured 
right tympanic membrane in 1955.  At the time of his 
examination for separation in July 1956, however, there were 
no residuals noted regarding this perforation, and the 
veteran's audiometric evaluation showed hearing to be at 
15/15 bilaterally.  Nonetheless, because the veteran had 
sustained such perforation during service, the RO granted 
service connection for the residuals of the right ear 
tympanic membrane perforation in January 1992, and assigned a 
noncompensable evaluation effective from the date of the 
veteran's claim in June 1991.  Service connection for 
bilateral hearing loss, however, was denied, because hearing 
loss was not shown during service.  Years later, in August 
1997, the RO granted service connection for right ear hearing 
loss secondary to the veteran's right ear tympanic membrane 
perforation, but the evaluation remained as noncompensable, 
based upon application of the Schedular criteria for right 
ear hearing loss.  The veteran requested an increased 
evaluation in September 2001.  

The veteran submitted an August 2001 report of a private 
audiometric examination.  This examination showed that the 
pure tone decibel thresholds for the right ear at 1,000, 
2,000, 3,000, and 4,000 Hertz were 20, 15, 65, and 80.  The 
average of these relevant thresholds for VA compensation 
purposes was 55, and speech discrimination for the right ear 
was reported as 92.  This private examination also revealed 
left ear hearing loss approximating that of the right ear, 
but there was no showing of total left ear deafness.  

The veteran was provided a VA audiometric examination in 
August 2002.  The pure tone decibel thresholds for the 
relevant frequencies of the right ear were 30, 20, 75, and 
95.  The average of these relevant frequencies was 55, with 
right ear speech discrimination of 92 percent.  Again, left 
ear hearing loss was also demonstrated, to a somewhat lesser 
degree, and left ear speech discrimination was 88 percent.  
That is, although left ear hearing impairment was clearly 
demonstrated, left ear deafness was not demonstrated.

Applying the schedular criteria for evaluating the veteran's 
right ear hearing loss, in accordance with Table VI at 
§ 4.85, the veteran is shown to have Level I hearing for the 
right ear.  Level I hearing for the left ear must be used 
because left ear hearing loss is not service connected (and 
total left ear deafness is not demonstrated).  Application of 
the schedular criteria provided at Table VII for evaluating 
the veteran's right ear hearing loss at Level I hearing must 
result in the assignment of the presently assigned 
noncompensable evaluation.  

Throughout the pendency of this appeal the veteran has argued 
that he subjectively is hard-of-hearing and has difficulty 
distinguishing spoken voice when there are other noises 
present.  The Board is certainly sympathetic with this fact, 
but the Board may not impose its own judgment in evaluating 
the veteran's service-connected right ear hearing loss.  
Rather, the Board is bound to follow the Schedular criteria 
in an objective manner for the veteran in this case (and all 
such veterans), and this criteria results in the assignment 
of a noncompensable evaluation.  It is noted that the veteran 
has been provided bilateral hearing aids at VA expense to 
provide him with the best corrected hearing possible under 
the circumstances, and this benefit is not without value.  
Finally, although the veteran is also service connected for 
the residuals of the perforated right tympanic membrane 
during service, the competent clinical evidence on file does 
not reveal any disabling residuals, separate and apart from 
right ear hearing loss.  For these reasons and bases, no 
higher than the presently assigned noncompensable evaluation 
is warranted.  


ORDER

Entitlement to an increased (compensable) evaluation for the 
residuals of a perforated right ear tympanic membrane with 
right ear hearing loss is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


